Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note to Applicant
Attempts were made to contact Applicant’s representative, Shahrokh Falati, at 518-432-5284 on Sept. 6, 2022 and Sept. 8, 2022 to discuss the after-final response.

Continuation of Box 7(b):
The amended claims will remain rejected as follows, for the reasons as set forth in the set forth in the last Office Action (mailed May 24, 2022) on pages 4-10:
Claims 12, 15, 17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Overman in view of Qureshi and Knippenberg.  Briefly, Overman teaches the method of claim 12 of isolating human adipose tissue from patients and implanting the tissue-engineered construct into the patient (pg. 572 Col. 1 para. 2-4 and pg. 573 Col. 1 para. 2-4).  Qureshi teaches isolating human adipose tissue using liposuction (pg. 68 para. 1).  Knippenberg teaches treating the cells with calcitriol and differentiating adipose tissue derived mesenchymal stem cells by exposing the cells to fluid shear stress after stimulation with calcitriol (abstract).
Continuation of Box 12:
The amendment to claim 19 filed Aug. 24, 2022, overcomes the rejection under 35 U.S.C. 112 (b). 
However, Applicant’s arguments are found unpersuasive with respect to the rejections under 35 U.S.C. 103(a).  With respect to the rejections under 35 U.S.C. § 103, Applicant argues that incorporation of the limitations of claims 13, 14 and 16 into claim 12 makes the claim allowable (Remarks pg. 8-9 bridging para.).  However, this argument was not found to be persuasive, since the limitations are taught by the prior art as explained above. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632